             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 1 of 38



                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

    CHRISTIAN HARDING, PATRICIA        )
    GIRAMMA, RONALD WELCH and LISA     )
    HARBOUR, individually and on behalf of
                                       )
    all others similarly situated,     )                CLASS ACTION COMPLAINT
                                       )
                           Plaintiffs, )
                                       )                CIVIL ACTION NO.:
                v.                     )
                                       )
    SOUTHCOAST HOSPITALS GROUP,        )
    INC., THE BOARD OF DIRECTORS OF )
    SOUTHCOAST HOSPITALS GROUP,        )
    INC., THE INVESTMENT COMMITTEE )
    OF SOUTHCOAST HOSPITALS GROUP )
    and JOHN DOES 1-30.                )
                           Defendants. )

                                          COMPLAINT

       Plaintiffs, Christian Harding, Patricia Giramma, Ronald Welch and Lisa Harbour

(“Plaintiffs”), by and through their attorneys, on behalf of the Southcoast Health System

Partnership Plan (the “Plan”),1 themselves and all others similarly situated, state and allege as

follows:

                                    I.      INTRODUCTION

       1.      This is a class action brought pursuant to §§ 409 and 502 of the Employee

Retirement Income Security Act of 1974 (“ERISA”), 29 U.S.C. §§ 1109 and 1132, against the

Plan’s fiduciaries, which include Southcoast Hospitals Group, Inc. (“Southcoast” or “Company”),

the Board of Directors of Southcoast Hospitals Group, Inc. and its members during the Class




1
  The Plan is a legal entity that can sue and be sued. ERISA § 502(d)(1), 29 U.S.C. § 1132(d)(1).
However, in a breach of fiduciary duty action such as this, the Plan is not a party. Rather, pursuant
to ERISA § 409, and the law interpreting it, the relief requested in this action is for the benefit of
the Plan and its participants.
            Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 2 of 38



Period (“Board”) and the Investment Committee of Southcoast Hospitals Group, Inc. and its

members during the Class Period (“Committee”) for breaches of their fiduciary duties.

       2.      To safeguard Plan participants and beneficiaries, ERISA imposes strict fiduciary

duties of loyalty and prudence upon employers and other plan fiduciaries.           29 U.S.C. §

1104(a)(1)(B). These twin fiduciary duties are “the highest known to the law.” Moitoso v. FMR

LLC, 451 F.Supp.3d 189, 204 (D. Mass. Mar. 27, 2020) (quoting Braden v. Wal-Mart Stores, Inc.,

588 F.3d 585, 595 (8th Cir. 2009).

       3.      The Department of Labor has explicitly stated that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process

for selecting investment options and service providers” and “monitor investment options and

service providers once selected to see that they continue to be appropriate choices.” See, “A Look

at 401(k) Plan Fees,” supra, at n.3; see also Tibble v. Edison Int’l, 135 S. Ct. 1823, 1823 (2015)

(reaffirming the ongoing fiduciary duty to monitor a plan’s investment options).

       4.      Under 29 U.S.C. § 1104(a)(1), a plan fiduciary must give substantial consideration

to the cost of investment options. “Wasting beneficiaries’ money is imprudent. In devising and

implementing strategies for the investment and management of trust assets, trustees are obligated

to minimize costs.” Uniform Prudent Investor Act (the “UPIA”), § 7.

       5.      “The Restatement … instructs that ‘cost-conscious management is fundamental to

prudence in the investment function,’ and should be applied ‘not only in making investments but

also in monitoring and reviewing investments.’” Tibble v. Edison Int’l, 843 F.3d 1187, 1197-98

(9th Cir. 2016) (en banc) (quoting Restatement (Third) of Trusts, § 90, cmt. b).2


2
  See also U.S. Dep’t of Labor, A Look at 401(k) Plan Fees, (Aug. 2013), at 2, available at
https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-
center/publications/a-look-at-401k-plan-fees.pdf (last visited February 21, 2020) (“You should be
aware that your employer also has a specific obligation to consider the fees and expenses paid by
your plan.”).

                                                2
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 3 of 38



       6.      Additional fees of only 0.18% or 0.4% can have a large effect on a participant’s

investment results over time because “[b]eneficiaries subject to higher fees … lose not only money

spent on higher fees, but also lost investment opportunity; that is, the money that the portion of

their investment spent on unnecessary fees would have earned over time.” Tibble, 843 F.3d at

1198 (“It is beyond dispute that the higher the fees charged to a beneficiary, the more the

beneficiary’s investment shrinks.”).

       7.      Most participants in 401(k) plans expect that their 401(k) accounts will be their

principal source of income after retirement. Although at all times 401(k) accounts are fully funded,

that does not prevent plan participants from losing money on poor investment choices by plan

sponsors and fiduciaries, whether due to poor performance, high fees or both.

       8.      Prudent and impartial plan sponsors thus should be monitoring both the

performance and cost of the investments selected for their 401(k) plans, as well as investigating

alternatives in the marketplace to ensure that well-performing, low cost investment options are

being made available to plan participants.

       9.      At the end of 2019 and 2018, the Plan had over 886 million dollars and 740 million

dollars, respectively, in assets under management that were/are entrusted to the care of the Plan’s

fiduciaries. See, the December 31, 2019 Report of Independent Auditor of the Southcoast Health

System Partnership Plan (“2019 Auditor Report”) at page 4.

       10.     The Plan’s assets under management qualifies it as a large plan in the defined

contribution plan marketplace, and among the largest plans in the United States. As a large plan,

the Plan had substantial bargaining power regarding the fees and expenses that were charged

against participants’ investments. Defendants, however, did not try to reduce the Plan’s expenses

or exercise appropriate judgment to scrutinize each investment option that was offered in the Plan

to ensure it was prudent.


                                                 3
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 4 of 38



       11.     Plaintiffs allege that during the putative Class Period (December 14, 2014 through

the date of judgment) Defendants, as “fiduciaries” of the Plan, as that term is defined under ERISA

§ 3(21)(A), 29 U.S.C. § 1002(21)(A), breached the duties they owed to the Plan, to Plaintiffs, and

to the other participants of the Plan by, inter alia, (1) failing to objectively and adequately review

the Plan’s investment portfolio with due care to ensure that each investment option was prudent,

in terms of cost; (2) maintaining certain funds in the Plan despite the availability of identical or

similar investment options with lower costs and/or better performance histories; and (3) failing to

control the Plan’s recordkeeping costs.

       12.     Defendants failed to utilize the lowest cost share class for many of the mutual funds

within the Plan despite their lower fees.

       13.     Because “the institutional share classes are otherwise identical to the Investor share

classes, but with lower fees, a prudent fiduciary would know immediately that a switch is

necessary. Thus, the ‘manner that is reasonable and appropriate to the particular investment action,

and strategies involved…in this case would mandate a prudent fiduciary – who indisputably has

knowledge of institutional share classes and that such share classes provide identical investments

at lower costs – to switch share classes immediately.” Tibble, et al. v. Edison Int. et al., No. 07-

5359, 2017 WL 3523737, at * 13 (C.D. Cal. Aug. 16, 2017).

       14.     Defendants’ mismanagement of the Plan, to the detriment of participants and

beneficiaries, constitutes a breach of the fiduciary duty of prudence in violation of 29 U.S.C. §

1104. Their actions were contrary to actions of a reasonable fiduciary and cost the Plan and its

participants millions of dollars.

       15.     Based on this conduct, Plaintiffs assert claims against Defendants for breach of the

fiduciary duty of prudence (Count One) and failure to monitor fiduciaries (Count Two).

                             II.     JURISDICTION AND VENUE


                                                  4
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 5 of 38



       16.     This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1331 because it is a civil action arising under the laws of the United States, and pursuant to 29

U.S.C. § 1332(e)(1), which provides for federal jurisdiction of actions brought under Title I of

ERISA, 29 U.S.C. § 1001, et seq.

       17.     This Court has personal jurisdiction over Defendants because they transact business

in this District, reside in this District, and/or have significant contacts with this District, and

because ERISA provides for nationwide service of process.

       18.     Venue is proper in this District pursuant to ERISA § 502(e)(2), 29 U.S.C.

§ 1132(e)(2), because some or all of the violations of ERISA occurred in this District and

Defendants reside and may be found in this District. Venue is also proper in this District pursuant

to 28 U.S.C. § 1391 because Defendants do business in this District and a substantial part of the

events or omissions giving rise to the claims asserted herein occurred within this District.

                                        III.    PARTIES

       Plaintiffs

       19.      Plaintiff, Christian Harding (“Harding”), resides in New Bedford, Massachusetts.

During his employment, Plaintiff Harding participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       20.     Plaintiff, Patricia Giramma (“Giramma”), resides in Providence, Rhode Island.

During her employment, Plaintiff Giramma participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       21.     Plaintiff, Ronald Welch (“Welch”), resides in Manchester, New Hampshire.

During his employment, Plaintiff Welch participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.




                                                 5
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 6 of 38



       22.     Plaintiff, Lisa Harbour (“Harbour”), resides in West Wareham, Massachusetts.

During her employment, Plaintiff Harbour participated in the Plan investing in the options offered

by the Plan and which are the subject of this lawsuit.

       23.     Each Plaintiff has standing to bring this action on behalf of the Plan because each

of them participated in the Plan and were injured by Defendants’ unlawful conduct. Plaintiffs are

entitled to receive benefits in the amount of the difference between the value of their accounts

currently, or as of the time their accounts were distributed, and what their accounts are or would

have been worth, but for Defendants’ breaches of fiduciary duty as described herein.

       24.     Plaintiffs did not have knowledge of all material facts (including, among other

things, the investment alternatives that are comparable to the investments offered within the Plan,

comparisons of the costs and investment performance of Plan investments versus available

alternatives within similarly-sized plans, total cost comparisons to similarly-sized plans,

information regarding other available share classes and information regarding the availability and

pricing of separate accounts) necessary to understand that Defendants breached their fiduciary

duties and engaged in other unlawful conduct in violation of ERISA until shortly before this suit

was filed.

               Defendants

                       Company Defendant

       25.     Southcoast is the Plan sponsor with a principal place of business being 101 Page

Street, New Bedford, Massachusetts, 02740. See, the December 31, 2019 Form 5500 of the

Southcoast Health System Partnership Plan filed with the United States Department of Labor

(“2019 Form 5500”) at 1.




                                                 6
               Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 7 of 38



         26.     Southcoast describes itself as health system “with multiple access points, offering

an integrated continuum of health services throughout southeastern Massachusetts and Rhode

Island.3”

         27.     In addition to being the Plan sponsor, Southcoast also makes discretionary

decisions each year with regard to contributions to the Plan. As detailed in the 2019 Auditor

Report: “[t]he Company also contributes nonelective contributions to participants based on

combined age and benefit service factors.” 2019 Auditor Report at 5.

         28.     The Company acted through its officers, including the Board and the Committee,

and their members, to perform Plan-related fiduciary functions in the course and scope of their

employment.

         29.     For the foregoing reasons, the Company is a fiduciary of the Plan, within the

meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A).

                 Board Defendants

         30.     The Company acted through the Board (defined above) to perform some of the

Company’s Plan-related fiduciary functions, including appointing and monitoring the activities of

the Committee. See, the Retirement Plan Committee Charter as adopted by the Board of Directors

of Southcoast Hospitals Group, Inc. on January of 2017 (“Charter”) at 1.

         31.     Accordingly, each member of the Board during the putative Class Period (referred

to herein as John Does 1-10) is/was a fiduciary of the Plan, within the meaning of ERISA Section

3(21)(A), 29 U.S.C. § 1002(21)(A) because each exercised discretionary authority to appoint

and/or monitor the Committee, which had control over Plan management and/or authority or

control over management or disposition of Plan assets.




3
    https://www.southcoast.org/about-southcoast-health last accessed on December 8, 2020.

                                                  7
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 8 of 38



       32.      The unnamed members of the Board of Directors for Southcoast during the Class

Period are collectively referred to herein as the “Board Defendants.”

                Committee Defendants

       33.      A discussed above, Southcoast and the Board appointed the Committee to oversee

the Plan’s investments.

       34.      The Plan’s Investment Policy Statement enumerates the responsibilities of the

Committee. As described in the Investment Policy Statement, the Committee will purportedly

“select and monitor each investment option on an ongoing basis.” The Investment Policy

Statement of the Southcoast Health System Partnership Plan Effective January of 2006 as Updated

January of 2017 (“IPS”) at 3. The Committee will also supposedly “periodically evaluate the

investment results of the investment options. In addition to performance considerations, fund

expenses will be considered in the selection and monitoring of investment alternatives.” Id. As

will be discussed below, the Committee fell well short of these fiduciary goals.

       35.      The Committee and each of its members were fiduciaries of the Plan during the

Class Period, within the meaning of ERISA Section 3(21)(A), 29 U.S.C. § 1002(21)(A) because

each exercised discretionary authority over management or disposition of Plan assets.

       36.      The Committee and unnamed members of the Committee during the Class Period

(referred to herein as John Does 11-20), are collectively referred to herein as the “Committee

Defendants.”

             Non-Defendant Fiduciary
             SageView Advisory Group

       37.      Under the IPS, the Committee is required to select an investment advisor to assist

it with its fiduciary responsibilities. As described in the IPS, the Committee must select and

monitor each investment option for performance and excessive fees “with the assistance of such

investment advisor as it shall select.” Id. As described in the 2020 minutes of the meetings of the

                                                8
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 9 of 38



Committee, the Committee selected SageView Advisory Group to fulfill that responsibility. See,

the 2020 Meeting Minutes of the Investment Committee of the Southcoast Hospitals Group, Inc.

       38.     According to their website, SageView offers “a comprehensive process to analyze,

monitor, track, and replace investments.” https://www.sageviewadvisory.com/retirement-

planning. In addition, SageView claims that it will “maintain compliance with ERISA and with

the Universal Fiduciary Standards of Care.” Id.

       39.     Although SageView is a relevant party and has information relevant to this action,

it is not named as a defendant given that Southcoast, the Board and the Committee ultimately

remain responsible for the selection and monitoring of all investment options. Nonetheless,

Plaintiffs reserve the right to name SageView as a defendant in the future if deemed necessary.

               Additional John Doe Defendants

       40.     To the extent that there are additional officers, employees and/are contractors of

Southcoast who are/were fiduciaries of the Plan during the Class Period, or were hired as an

investment manager for the Plan during the Class Period, the identities of whom are currently

unknown to Plaintiffs, Plaintiffs reserve the right, once their identities are ascertained, to seek

leave to join them to the instant action. Thus, without limitation, unknown “John Doe” Defendants

21-30 include, but are not limited to, Southcoast officers, employees and/or contractors who

are/were fiduciaries of the Plan within the meaning of ERISA Section 3(21)(A), 29 U.S.C. §

1002(21)(A) during the Class Period.

                             IV.     CLASS ACTION ALLEGATIONS

       41.     Plaintiffs bring this action as a class action pursuant to Rule 23 of the Federal Rules

of Civil Procedure on behalf of themselves and the following proposed class (“Class”):4



4
  Plaintiffs reserve the right to propose other or additional classes or subclasses in their motion for
class certification or subsequent pleadings in this action.

                                                  9
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 10 of 38



               All persons, except Defendants and their immediate family
               members, who were participants in or beneficiaries of the Plan, at
               any time between December 14, 2014 through the date of judgment
               (the “Class Period”).

       42.     The members of the Class are so numerous that joinder of all members is

impractical. The 2019 Form 5500 filed with the Dept. of Labor lists 9,896 Plan “participants with

account balances as of the end of the plan year.” 2019 Form 5500 at p. 2.

       43.     Plaintiffs’ claims are typical of the claims of the members of the Class. Like other

Class members, Plaintiffs participated in the Plan and have suffered injuries as a result of

Defendants’ mismanagement of the Plan. Defendants treated Plaintiffs consistently with other

Class members, and managed the Plan as a single entity. Plaintiffs’ claims and the claims of all

Class members arise out of the same conduct, policies, and practices of Defendants as alleged

herein, and all members of the Class have been similarly affected by Defendants’ wrongful

conduct.

       44.     There are questions of law and fact common to the Class, and these questions

predominate over questions affecting only individual Class members. Common legal and factual

questions include, but are not limited to:

               A.      Whether Defendants are fiduciaries of the Plan;

               B.      Whether Defendants breached their fiduciary duty of prudence by engaging

                       in the conduct described herein;

               C.      Whether the Company and Board Defendants failed to adequately monitor

                       the Committee and other fiduciaries to ensure the Plan was being managed

                       in compliance with ERISA;

               D.      The proper form of equitable and injunctive relief; and

               E.      The proper measure of monetary relief.



                                                10
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 11 of 38



        45.     Plaintiffs will fairly and adequately represent the Class, and have retained counsel

experienced and competent in the prosecution of ERISA class action litigation. Plaintiffs have no

interests antagonistic to those of other members of the Class. Plaintiffs are committed to the

vigorous prosecution of this action and anticipate no difficulty in the management of this litigation

as a class action.

        46.     This action may be properly certified under Rule 23(b)(1). Class action status in

this action is warranted under Rule 23(b)(1)(A) because prosecution of separate actions by the

members of the Class would create a risk of establishing incompatible standards of conduct for

Defendants. Class action status is also warranted under Rule 23(b)(1)(B) because prosecution of

separate actions by the members of the Class would create a risk of adjudications with respect to

individual members of the Class that, as a practical matter, would be dispositive of the interests of

other members not parties to this action, or that would substantially impair or impede their ability

to protect their interests.

        47.     In the alternative, certification under Rule 23(b)(2) is warranted because the

Defendants have acted or refused to act on grounds generally applicable to the Class, thereby

making appropriate final injunctive, declaratory, or other appropriate equitable relief with respect

to the Class as a whole.

                                          V.      THE PLAN

        48.     As stated in the Plan’s IPS, Southcoast established the Plan “to provide a retirement

savings program for eligible employees of Southcoast Health System, Inc. and its subsidiaries.”

IPS at 2.

        49.     The Plan is a 403(b) Plan, which serves the same purpose as a 401(k) plan: a vehicle

for retirement savings. Most participants in defined contribution plans like 401(k) or 403(b) plans

expect that their accounts will be their principal source of income after retirement. Although at all


                                                 11
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 12 of 38



times accounts are fully funded, that does not prevent plan participants from losing money on poor

investment choices by plan sponsors and fiduciaries, whether due to poor performance, high fees

or both.

       50.     The Plan is a “defined contribution” or “individual account” plan within the

meaning of ERISA § 3(34), 29 U.S.C. § 1002(34), in that the Plan provides for individual accounts

for each participant and for benefits based solely upon the amount contributed to those accounts,

and any income, expense, gains and losses, and any forfeitures of accounts of the participants

which may be allocated to such participant’s account. Consequently, retirement benefits provided

by the Plan are based solely on the amounts allocated to each individual’s account. See, the Plan

Document of the Southcoast Health System Partnership Plan as Amended and Restated on

September 1, 2017 (“Plan Doc.”) at 56.

       Eligibility

       51.     As described in the 2019 Auditor Report: “[t]he Plan is a defined contribution plan

covering substantially all employees of Southcoast Hospitals Group, Inc. and participating

employers … .” 2019 Auditor Report at 5.

       Contributions

       52.     There are several types of contributions that can be added to a participant’s account,

including: an employee salary deferral contribution, an employee Roth 401(k) contribution, an

employee after-tax contribution, catch-up contributions for employees aged 50 and over, rollover

contributions, and employer matching contributions based on employee pre-tax, Roth 401(k), and

employee after-tax contributions. Id.

       53.     With regard to employer contributions, Southcoast “contributes a fixed matching

contribution at a rate of 100% of the first 6% of each eligible participant’s compensation that is

contributed by the participant to the Plan.” Id. With regard to contributions made directly by


                                                12
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 13 of 38



participants with no employer matching contribution, participants “may contribute up to 85% of

their plan compensation on a pre-tax basis, subject to Internal Revenue Code (“IRC”) limitations.”

Id.

       54.     Southcoast, at its discretion, may make nonelective contributions to the Plan. As

described in the 2019 Auditor Report, Southcoast authorized “nonelective contributions [of]

$8,539 in 2019.” Id.

       55.     Like other companies that sponsor defined contribution plans for their employees,

Southcoast enjoys both direct and indirect benefits by providing matching contributions to Plan

participants. Employers are generally permitted to take tax deductions for their contributions to

defined contribution plans at the time when the contributions are made. See generally,

https:/www.irs.gov/retirement-plans/plan-sponsor/401k-plan-overview.

       56.     Southcoast also benefits in other ways from the Plan’s matching program. It is

well-known that “[o]ffering retirement plans can help in employers’ efforts to attract new

employees     and   reduce    turnover.”      See    https://www.paychex.com/articles/employee-

benefits/employer-matching-401k-benefits.

       57.     Given the size of the Plan, Southcoast likely enjoyed a significant tax and cost

savings from offering a match.

       Vesting

       58.     A participant is 100 percent vested at all times in their contributions plus actual

earnings thereon. 2019 Auditor Report at 5. However, matches made by Southcoast are not

considered fully vested until after 2 years of regular full-time employment. Id.

       The Plan’s Investments

       59.     As described below, several funds were available to Plan participants for

investment each year during the putative Class Period. Plan assets grew incrementally during the


                                                13
               Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 14 of 38



Class Period. By December 31, 2019, the Plan’s assets under management were over

$886,000,000. See, 2019 Auditor Report at 3.

VI.      THE PLAN’S FEES DURING THE CLASS PERIOD WERE UNREASONABLE

         60.     As described in the “Parties” section above, Defendants were fiduciaries of the

Plan.

         61.     ERISA “imposes a ‘prudent person’ standard by which to measure fiduciaries’

investment decisions and disposition of assets.” Fifth Third Bancorp v. Dudenhoeffer, 134 S. Ct.

2459, 2467 (2014) (quotation omitted). In addition to a duty to select prudent investments, under

ERISA a fiduciary “has a continuing duty to monitor [plan] investments and remove imprudent

ones” that exists “separate and apart from the [fiduciary’s] duty to exercise prudence in selecting

investments.” Tibble I, 135 S. Ct. at 1828.

         62.     Defendants’ breaches of their fiduciary duties, relating to their overall decision-

making, resulted in the selection (and maintenance) of several funds in the Plan throughout the

Class Period that wasted the assets of the Plan and the assets of participants because of unnecessary

costs.

               A. Defendants Lacked a Prudent Fiduciary Process to Evaluate the Plan’s Fees

         63.     In January 2012, the Department of Labor (“DOL”) issued a final regulation under

Section 408(b)(2) of ERISA which requires a “covered service provider” to provide the responsible

plan fiduciary with certain disclosures concerning fees and services provided to certain of their

ERISA governed plans. This regulation is commonly known as the service provider fee disclosure

rule, often referred to as the “408(b)(2) Regulation.” 5




5
 See https://www.dol.gov/sites/dolgov/files/ebsa/about-ebsa/our-activities/resource-center/fact-
sheets/final-regulation-service-provider-disclosures-under-408b2.pdf (“DOL 408(b)(2)
Regulation Fact Sheet”)

                                                 14
               Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 15 of 38



         64.     The required disclosures must be furnished in advance of a plan fiduciary entering

into or extending a contract or arrangement for covered services. The DOL has said that having

this information will permit a plan fiduciary to make a more informed decision on whether or not

to enter into or extend such contract or arrangement.

         65.     As stated by the DOL: ERISA “requires plan fiduciaries, when selecting and

monitoring service providers and plan investments, to act prudently and solely in the interest of

the plan’s participants and beneficiaries. Responsible plan fiduciaries also must ensure that

arrangements with their service providers are ‘reasonable’ and that only ‘reasonable’

compensation is paid for services. Fundamental to the ability of fiduciaries to discharge these

obligations is obtaining information sufficient to enable them to make informed decisions about

an employee benefit plan’s services, the costs of such services, and the service providers.” DOL

408(b)(2) Regulation Fact Sheet.

         66.     Investment options have a fee for investment management and other services. With

regard to investments like mutual funds, like any other investor, retirement plan participants pay

for these costs via the fund’s expense ratio evidenced by a percentage of assets. For example, an

expense ratio of .75% means that the plan participant will pay $7.50 annually for every $1,000 in

assets. However, the expense ratio also reduces the participant’s return and the compounding

effect of that return. This is why it is prudent for a plan fiduciary to consider the effect that expense

ratios have on investment returns because it is in the best interest of participants to do so.

         67.     “The duty to pay only reasonable fees for plan services and to act solely in the best

interest of participants has been a key tenet of ERISA since its passage.” “Best Practices for Plan

Fiduciaries,” at 36, published by Vanguard, 2019.6




6
    Available at https://institutional.vanguard.com/iam/pdf/FBPBK.pdf?cbdForceDomain=false.

                                                   15
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 16 of 38



       68.     Fiduciaries “should develop and follow a deliberative process for evaluating the

reasonableness of fees.     This includes understanding the sources, amounts, and nature of

recordkeeping and investment management fees paid by the plan. Under DOL fee disclosure

regulation, [fiduciaries] should be sure they receive service and fee information from each covered

service provider, and they should diligently review this information as part of the reasonableness

evaluation process.” Id.

       69.     “[Fiduciaries] must understand the content of the fee disclosure materials received

from service providers. If the disclosure is not clear, or if the plan sponsor believes the information

is incomplete, they must request additional information or clarification. Additionally, the plan

sponsor may have an obligation to inquire as to the availability of lower-cost investment

alternatives, such as lower-cost share classes for mutual funds or the availability of collective

trusts.” Best Practices for Plan Fiduciaries,” at 36.

       70.     For purposes of evaluating expense ratios of an investment, plan fiduciaries should

obtain competitive pricing information (i.e., fees charged by other comparable investment funds

to similarly situated plans). This type of information can be obtained through mutual fund data

services, such as Morningstar, or with the assistance of the plan’s expert consultant. However, for

comparator information to be relevant for fiduciary purposes, it must be consistent with the size

of the plan and its relative bargaining power. Large plans for instance are able to qualify for lower

fees on a per participant basis, and comparators should reflect this fact.

       71.     According to Vanguard, “[b]enchmarking is one of the most widely used

supplements to fee disclosure reports and can help plan sponsors put into context the information

contained in the reports.” “Best Practices for Plan Fiduciaries,” at 37.

       72.     “The use of third-party studies provides a cost-effective way to compare plan fees

with the marketplace. Plan sponsors may elect to engage a consultant to assist in the benchmarking


                                                  16
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 17 of 38



process. For a fee, consultants can give plan sponsors a third-party perspective on quality and

costs of services. It is important to understand the plan (e.g., plan design, active or passive

investment management, payroll complexities, etc.) as it relates to the benchmarking information

in order to put the results in an appropriate context. By understanding all of the fees and services,

a plan sponsor can make an accurate ‘apples-to-apples’ comparison.” Id.

       73.     When conducting fiduciary reviews of the plan’s investment menu, plan fiduciaries

should document the relevant information gathered and considered for purposes of the investment

review, as well as supporting evidence for any decision to continue or change investment options.

See “Best Practices for Plan Fiduciaries,” at 36 (“Plan sponsors should build a record to document

the information and factors used to determine the reasonableness of plan fees.”)

       74.     Documentation of fiduciary reviews is generally accomplished in the form of

meeting minutes. These minutes do not necessarily need to be lengthy, but they should describe

the (i) fiduciary topics discussed, (ii) type of investment information considered for the fiduciary

review, and (iii) the rationale for resulting investment decisions. Any related documents or data

considered for purposes of the investment review (e.g., prospectuses, plan investment reports,

market data, etc.) should be included as attachments to the meeting minutes or otherwise

memorialized. Without proper documentation of the investment decision-making process, plan

fiduciaries are open to the charge that their decisions were made in an imprudent or conflicted

manner.

       75.     Plaintiffs have reviewed the Committee’s quarterly meeting minute beginning in

November of 2019 to the present. While meeting minutes from the remainder of the Class Period

were requested, Southcoast declined to provide them. However, a review of the meeting minutes

provided demonstrates that the Committee did not follow best practices and indeed failed to

employ a prudent process in monitoring investment management fees for the Plan’s investments.


                                                 17
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 18 of 38



       76.         In fact, the only discussion relating to the performance and the expense of the funds

in the Plan related to the fact that the Committee had made some changes to the fund line up with

an effective date of January 1, 2020. However, a careful review of the fund line up in place in 2019

against the fund lineup as of June 1, 2020 reveals that at least 3 of the underperforming excessively

expensive funds with significant assets were not replaced at the beginning of 2020. Had the

Committee prudently undertaken its fiduciary responsibilities, those 3 funds would have been

replaced. The 3 high cost underperforming funds are: ClearBridge Appreciation IS, Parnassus Core

Equity Investor and Pioneer Short Term Income Y. All three funds housed more the 68 million

dollars in 2019.

       77.     The Committee did not document any effort to give adequate attention to the high

investment management fees charged or the poor performance by several of the Plan’s

investments. As described in the next section, the investment management fees charged by a

majority of the Plan’s funds were in excess of the median and average fees of identical and

comparable funds in similarly-sized plans. These fees were unreasonable because the Plan had

significant size to negotiate for lower fees.

       78.     Materials reviewed at the Committee meetings focused primarily on changes to the

fund line up in 2020 but, as discussed above, none of the 3 higher cost underperforming funds

were replaced, as will be discussed below. The Committee did not meaningfully review the

investment management fees charged for the Plan’s investments as indicated by the absence of

discussions in meeting minutes about these fees or any benchmarks regarding what the Plan’s fees

should be.

       79.     There is also no documentation to indicate the Committee investigated whether the

actively managed mutual funds in the Plan’s investment lineup provided sufficiently greater

benefits over available fund alternatives to offset the higher costs of the actively managed funds.


                                                    18
                Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 19 of 38



Nor is there evidence that the Committee ever conducted a Plan-wide comparison of the Plan’s

actively managed mutual funds with alternative funds that were available to the Plan. The

Committee’s failure to meaningfully consider replacing the Plan’s actively managed mutual fund

options resulted in Plan participants paying much higher investment fees than was necessary.

          80.     This lack of focus on fees is particularly egregious because it violated the terms of

the IPS which states that the Committee will: “periodically evaluate the investment results of the

investment options. In addition to performance considerations, fund expenses will be considered

in the selection and monitoring of investment alternatives.” IPS at 3.

          81.     With regard to recordkeeping fees, the Plan’s fiduciaries fared no better in their fee

review process. In fact, there is no mention in the meeting minutes reviewed of the Plan’s high

administrative and recordkeeping fees. As discussed infra, the Plan’s fiduciaries could have

obtained a reasonable recordkeeping rate by the start of the Class Period had the fiduciaries

engaged in prudent conduct. The Plan’s participants would have been spared excess recordkeeping

costs.

          82.     Based on reasonable inferences from these facts, as well as others set forth below,

during the Class Period Defendants failed to have a proper system of review in place to ensure that

participants in the Plan were being charged appropriate and reasonable fees for the Plan’s

investment options.

          83.     In sum, Defendants failed to leverage the size of the Plan to negotiate for: (1) lower

expense ratios for certain investment options maintained and/or added to the Plan during the Class

Period; and (2) a prudent payment arrangement with regard to the Plan’s recordkeeping and

administrative fees.

         B.     The Totality of Circumstances Demonstrate that the Plan Fiduciaries Failed to
                Administer the Plan in a Prudent Manner



                                                   19
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 20 of 38



             (1)     There Was Little to No Change in Plan Investment Options for the
                     Entirety of the Class Period

       84.     One indication of Defendants’ failure to prudently monitor the Plan’s funds is that

the Plan has retained many funds as Plan investment options despite the fact that these funds

charged grossly excessive fees compared with identical, comparable and/or superior alternatives,

and despite ample evidence available to a reasonable fiduciary that the costs associated with these

funds were imprudently high. These funds in the Plan stayed unchanged from 2014 to 2018:

                                2018 Funds                        Years in the Plan
                          RWMFX $ 143,163,728
                                                                      Since 2014
                   American Funds Washington Mutual R5
                          MWTRX $ 75,369,911
                                                                      Since 2014
                    Metropolitan West Total Return Bd M
                           RERFX $ 43,441,017
                                                                      Since 2014
                   American Funds Europacific Growth R5
                            LMESX $ 39,154,929
                                                                      Since 2014
                         ClearBridge Appreciation IS
                           BPRIX $ 25,292,916
                                                                      Since 2014
                   BlackRock Inflation Protected Bond Instl
                           PSHYX $ 14,728,467
                                                                      Since 2014
                       Pioneer Short Term Income Y
                           PRBLX $ 14,203,453
                                                                      Since 2014
                       Parnassus Core Equity Investor
                           FBNRX $ 10,441,651
                                                                      Since 2014
                        Templeton Global Bond R6

       85.     Failure to remove or change imprudent funds to cheaper share classes or cheaper

cost structures over the course of several years is a clear indication that Defendants were not

monitoring the Plan’s funds as they should have been.

             (2)    Many of the Plan’s Funds Had Investment Management Fees In Excess of
                    Fees for Funds in Similarly-Sized Plans

       86.     Another indication of Defendants’ failure to prudently monitor the Plan’s funds is

that several funds during the Class Period were more expensive than comparable funds found in

similarly sized plans (plans having between $500m and $1b in assets). The Plan grew from

                                                20
                Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 21 of 38



$596,392,522 to $647,449,620 in assets from 2015 to 2016. By the end of 2019, the Plan had

$866,629,968 in assets.

         87.       In 2018, at least 7 out of 19, or more than 36% of Plan funds were more expensive

than comparable funds found in similarly sized plans. The expense ratios for funds in the Plan in

some cases were up to 123% (in the case of the Carillon Eagle Mid Cap Growth A) above the

median expense ratios in the same category: 7

                                              ICI Median
                                                    2019 Exp.                             ICI
                       2018 Fund                                 Investment Style
                                                      Ratio                              Median8
              MWTRX $ 75,369,911
                                                       0.67%      Domestic Bond          0.43%
        Metropolitan West Total Return Bd M
                  LMESX $ 39,154,929
                                                       0.57%      Domestic Equity        0.47%
               ClearBridge Appreciation IS

              BPRIX $ 25,292,916
                                                       0.65%      Domestic Bond          0.43%
      BlackRock Inflation Protected Bond Instl

                HAGAX $ 17,915,960
                                                       1.05%      Domestic Equity        0.47%
          Carillon Eagle Mid Cap Growth A

                PSHYX $ 14,728,467
                                                       0.46%      Domestic Bond          0.43%
            Pioneer Short Term Income Y

               PRBLX $ 14,203,453
                                                       0.86%      Domestic Equity        0.47%
           Parnassus Core Equity Investor

         88.       The high cost of the Plan’s funds is even more stark when comparing the Plan’s

funds to the average fees of funds in similarly-sized plans:




7
 See BrightScope/ICI Defined Contribution Plan Profile: A Close Look at 403(b) Plans, 2016 at
55 (April 2020) (hereafter, “ICI Study”) available at
https://www.ici.org/pdf/20_ppr_dcplan_profile_403b.pdf
8
    This median fee is taken from the ICI Study for plans with $500m to $1b in assets.

                                                  21
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 22 of 38



                                              ICI Average
                                                   2019 Exp.                               ICI
                       2018 Fund                                   Investment Style
                                                      Ratio                              Average
            MWTRX $ 75,369,911
                                                        0.67%       Domestic Bond         0.36%
      Metropolitan West Total Return Bd M
                LMESX $ 39,154,929
                                                        0.57%      Domestic Equity        0.44%
             ClearBridge Appreciation IS

            BPRIX $ 25,292,916
                                                        0.65%       Domestic Bond         0.36%
    BlackRock Inflation Protected Bond Instl

              HAGAX $ 17,915,960
                                                        1.05%      Domestic Equity        0.44%
        Carillon Eagle Mid Cap Growth A

              PSHYX $ 14,728,467
                                                        0.46%       Domestic Bond         0.36%
          Pioneer Short Term Income Y

             PRBLX $ 14,203,453
                                                        0.86%      Domestic Equity        0.44%
         Parnassus Core Equity Investor

               FBNRX $ 10,441,651                                    International
                                                        0.56%                             0.42%
             Templeton Global Bond R6                                    Bond

       89.         Although a good gauge of Defendants’ imprudence, median-based and average-

based comparisons still understate the excessiveness of the investment management fees of the

Plan funds because many prudent alternative funds were available (which Defendants failed to

consider) that offered lower expenses than the median and average fees.

             (3)      Several of the Plan’s Funds Were Not in the Lowest Fee Share Class
                      Available to the Plan

       90.         Another fiduciary breach stemming from Defendants’ flawed investment

monitoring system resulted in the failure to identify available lower-cost share classes of many of

the funds in the Plan during the Class Period.

       91.         Many mutual funds offer multiple classes of shares in a single mutual fund that are

targeted at different investors. There is no difference between share classes other than cost—the

funds hold identical investments and have the same manager. Because the institutional share




                                                   22
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 23 of 38



classes are otherwise identical to the Investor share classes, but with lower fees, a prudent fiduciary

would know immediately that a switch is necessary. Tibble, 2017 WL 3523737, at * 13.

       92.     Generally, more expensive share classes are targeted at smaller investors with less

bargaining power, while lower cost shares are targeted at institutional investors with more assets.

Qualifying for lower share classes usually requires only a minimum of a million dollars for

individual funds. However, it is common knowledge that investment minimums are often waived

for large plans like the Plan. Sweda v. Univ. of Pennsylvania, 923 F.3d 320, 329 (3d Cir. 2019)

(citing Tibble II, 729 F.3d at 1137 n.24).

       93.     Here, there were 5 funds that were not in the lowest share class from 2014 to 2018.

The total assets under management for all 5 funds was more than 294 million dollars thus easily

qualifying them for lower share classes. The following is a list of these 5 funds and their assets

under management as of the end of 2018:

                                                                 2018 Assets Under
                              2018 Fund
                                                                   Management
                           RWMFX
                                                                    $143,163,728
              American Funds Washington Mutual R5
                            MWTRX
                                                                     $75,369,911
               Metropolitan West Total Return Bd M
                             RERFX
                                                                     $43,441,017
              American Funds Europacific Growth R5
                              HAGAX
                                                                     $17,915,960
                  Carillon Eagle Mid Cap Growth A

                              PRBLX
                                                                     $14,203,453
                   Parnassus Core Equity Investor

       94.     In several instances during the Class Period, Defendants failed to prudently monitor

the Plan to determine whether the Plan was invested in the lowest-cost share class available for the

Plan’s mutual funds.




                                                  23
             Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 24 of 38



       95.     The below chart uses 2020 expense ratios to demonstrate cost differentials between

the applicable mutual funds and the cheaper identical shares:

                                    2020                                       2020       Excess
             2018 Fund                                 Alt Fund
                                     ER                                         ER       Expense
    RWMFX $ 143,163,728                              RWMGX
   American Funds Washington       0.32 %    American Funds Washington        0.27 %      19%
           Mutual R5                                 Mutual R6
     MWTRX $ 75,369,911                                MWTIX
     Metropolitan West Total       0.67 %       Metropolitan West Total       0.44 %      52%
          Return Bd M                                Return Bd I
     RERFX $ 43,441,017                                RERGX
   American Funds Europacific      0.51 %     American Funds Europacific      0.46 %      11%
          Growth R5                                  Growth R6
      HAGAX $ 17,915,960                                HRAUX
      Carillon Eagle Mid Cap       1.05 %       Carillon Eagle Mid Cap        0.65 %      62%
             Growth A                                  Growth R6
      PRBLX $ 14,203,453                                PRILX
      Parnassus Core Equity        0.86 %        Parnassus Core Equity        0.63 %      37%
             Investor                                 Institutional

       96.     Some of the funds listed above were finally transitioned to lower-share classes in

2019, including: American Funds Washington Mutual R5 and American Funds Europacific

Growth R5. Also, the Plan changed to the Institutional version of the Parnassus Core Equity fund

in the third quarter of 2020. These changes were too little to late as the lost savings to plan

participants had already been baked in. The Plan should have changed to the lower share classes

as soon as they were available but by no later than the beginning of the Class Period.

       97.     The above is for illustrative purposes only. At all times during the Class Period,

Defendants knew or should have known of the existence of cheaper share classes and therefore

also should have immediately identified the prudence of transferring the Plan’s funds into these

alternative investments.

       98.     There is no good-faith explanation for utilizing high-cost share classes when lower-

cost share classes are available for the exact same investment. Because the more expensive share


                                                24
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 25 of 38



classes chosen by Defendants were the same in every respect other than price to their less

expensive counterparts, the more expensive share class funds could not have (1) a potential for

higher return, (2) lower financial risk, (3) more services offered, (4) or greater management

flexibility. In short, the Plan did not receive any additional services or benefits based on its use of

more expensive share classes; the only consequence was higher costs for Plan participants.

       99.      In other words, given the size of the Plan, Defendants made investments with higher

costs (higher expense ratios) available to participants while the same investments with lower costs

(lower expense ratios) were available to the detriment of the compounding returns that participants

should have received. This reduced the likelihood that Plan participants would achieve their

preferred lifestyle in retirement.

       100.     It is not prudent to select higher cost versions of the same fund even if a fiduciary

believes fees charged to plan participants by the “retail” class investment were the same as the fees

charged by the “institutional” class investment, net of the revenue sharing paid by the funds to

defray the Plan’s recordkeeping costs. Tibble, 2017 WL 3523737, at * 8. Fiduciaries should not

“choose otherwise imprudent investments specifically to take advantage of revenue sharing.” Id.

at * 11. This lack of good fiduciary practice resonates loudly in this case especially where the

recordkeeping and administrative costs were excessive and were paid for through an imprudent

process.

              (4)    The Plan’s Recordkeeping and Administrative Costs Were Excessive
                     During the Class Period

       101.     Another result of Defendants’ imprudent process was the excessive recordkeeping

and administrative fees Plan participants were required to pay during the Class Period.

       102.     Long-standing DOL guidance explicitly states that employers are held to a “high

standard of care and diligence” and must, among other duties, both “establish a prudent process



                                                  25
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 26 of 38



for selecting … service providers” and “monitor … service providers once selected to see that they

continue to be appropriate choices.” See, “A Look at 401(k) Plan Fees,” supra, at n.3.

       103.     The Restatement of Trusts also puts cost-conscious management above all else

while administering a retirement plan. Tibble, 843 F.3d at 1197-98.

       104.     The term “recordkeeping” is a catchall term for the suite of administrative services

typically provided to a defined contribution plan by the plan’s “recordkeeper.” Recordkeeping

expenses can either be paid directly from plan assets, or indirectly by the plan’s investments in a

practice known as revenue sharing (or a combination of both or by a plan sponsor). Revenue

sharing payments are payments made by investments within the plan, typically mutual funds, to

the plan’s recordkeeper or to the plan directly, to compensate for recordkeeping and trustee

services that the mutual fund company otherwise would have to provide.

       105.     Although utilizing a revenue sharing approach is not per se imprudent, unchecked,

it is devastating for Plan participants. “At worst, revenue sharing is a way to hide fees. Nobody

sees the money change hands, and very few understand what the total investment expense pays

for. It’s a way to milk large sums of money out of large plans by charging a percentage-based fee

that never goes down (when plans are ignored or taken advantage of). In some cases, employers

and employees believe the plan is ‘free’ when it is in fact expensive.” Justin Pritchard, “Revenue

Sharing and Invisible Fees” available at          http://www.cccandc.com/p/revenue-sharing-and-

invisible-fees (last visited March 19, 2020).

       106.     In this matter, using revenue sharing to pay for recordkeeping resulted in a worst-

case scenario for the Plan’s participants because it saddled Plan participants with above-market

recordkeeping fees.

       107.     As demonstrated in the chart below, the Plan’s per participant administrative and

recordkeeping fees were astronomical when benchmarked against similar plans.


                                                 26
                Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 27 of 38



                                      TransAm         TransAm
                    Participants                                      Total Cost       $PP
                                       Direct         Indirect
         2014           7243          $224,778        $528,315         $753,093       $104
         2015           8602          $612,789        $542,389        $1,155,178      $134
         2016           8963          $648,338        $373,482        $1,021,820      $114
         2017           9385          $664,601        $431,785        $1,096,386      $117
         2018           9383          $667,436        $521,563        $1,188,999      $127
         2019           9896          $636,242        $410,480        $1,046,722      $106

         108.     By way of comparison, we can look at what other plans paid for recordkeeping and

administrative costs during the same time period.

         109.     The Plan had between 5,000 and 10,000 participants making it eligible for some of

the lowest fees on the market.

         110.     NEPC, a consulting group, which recently conducted its 14th Annual Survey titled

the NEPC 2019 Defined Contribution Progress Report, which took a survey of various defined

contribution plan fees.9 The sample size and respondents included 121 Defined Contribution Plans

broken up as follows: 71% Corporate; 20% Healthcare, and 9% Public, Not-for-Profit and other.

The average plan had $1.1 billion in assets and 12,437 participants. The median plan had $512

million in assets and 5,440 participants. See Report at 1.

         111.     NEPC’s survey found that the majority of plans with between 5,000 and 10,000

participants paid slightly over $50 per participant recordkeeping, trust and custody fees. Report at

10. No plan with between 5,000 and 10,000 participants paid more than $90 per participant for

recordkeeping. Id.

         112.     Another data source, the 401k Averages Book (20th ed. 2020)10 studies plan fees

for smaller plans, those under $200 million in assets. Although it studies smaller plans than the


9
    Available at https://www.nepc.com/insights/2019-dc-plan-and-fee-survey.
10
  “Published since 1995, the 401k Averages Book is the oldest, most recognized source for non-
biased, comparative 401(k) average cost information.” 401k Averages Book at p. 2.

                                                 27
                Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 28 of 38



Plan, it is nonetheless a useful resource because we can extrapolate from the data what a bigger

plan like the Plan should be paying for recordkeeping. That is because recordkeeping and

administrative fees should decrease as a plan increases in size. For example, a plan with 200

participants and $20 million in assets has an average recordkeeping and administration cost

(through direct compensation) of $12 per participant. 401k Averages Book at p. 95. A plan with

2,000 participants and $200 million in assets has an average recordkeeping and administration cost

(through direct compensation) of $5 per participant. Id., at p. 108. Thus, the Plan, with between

$500 million and $1 billion dollars in assets and over 8,000 participants throughout the Class

Period should have had direct recordkeeping costs below the $5 average, which it clearly did not.

         113.     Given the size of the Plan’s assets during the Class Period and total number of

participants, in addition to the general trend towards lower recordkeeping expenses in the

marketplace as a whole, the Plan could have obtained recordkeeping services that were comparable

to or superior to the typical services provided by the Plan’s recordkeeper at a lower cost.

         114.     Additionally, because Plan participants were paying more for recordkeeping than

they should have as a result of the Plan fiduciaries’ conduct, this confirms that the use of higher-

cost share classes cannot be justified as a prudent means to pay recordkeeping and administrative

costs.

         115.     By failing to investigate the availability of certain identical lower share classes of

the same funds, Defendants caused the Plan to pay millions of dollars per year in unnecessary fees.

         116.     Moreover, because a significant amount of the recordkeeping and administrative

fees were paid for by forfeiture accounts there was no need to use revenue sharing from the Plan’s

investments to pay for recordkeeping and administrative fees. But there is no indication that the

Plan’s fiduciaries returned the revenue sharing collected from the Plan’s investments back to the

Plan’s participants as they should have.


                                                   28
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 29 of 38



       117.     Indeed, the Plan’s fiduciaries acknowledge their imprudent conduct by switching

some of the Plan’s funds during 2019 and in 2020 to funds that had no revenue sharing attached

to them.

       118.     By failing to investigate the use of lower cost share classes, Defendants caused the

Plan to pay millions of dollars per year in unnecessary fees. Further, to the extent Defendants

failed to return revenue sharing amounts back to Plan participants, this was a further fiduciary

breach that cost Plan participants.

                (5)    Many of the Funds in the Plan had Lower Cost Better Performing
                       Active Alternatives

       119.     The Plan failed to replace 9 of the higher cost and underperforming funds which

in 2018 housed over 373 million dollars in participant assets. These funds had nearly identical

lower cost alternatives during the Class Period. These funds are what’s known as actively managed

funds. As detailed in a well-respected investment journal: “[a]n actively managed investment fund

is a fund in which a manager or a management team makes decisions about how to invest the

fund’s money.11” Thus, the success or failure of an actively managed fund is linked directly to the

abilities of the managers involved.

       120.     Here, the performance managers of the funds in the Plan fell well short of

acceptable industry standards and they should have been replaced at the beginning of the Class

Period or sooner. Failure to do so, cost the Plan and its participants millions of dollars in lost

opportunity and revenue.

       121.     There were several superior performing less expensive alternatives available

during the Class Period which should have been selected by the Plan.




 https://www.thebalance.com/actively-vs-passively-managed-funds-453773 last accessed on
11

November 12, 2020.

                                                 29
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 30 of 38



       122.     The chart below choses one of these superior performing alternatives for each fund

in the Plan during 2018 and compares them to the underperforming funds in the Plan:

                                           2020                                    2020
                                                           Active Lower Cost                % Fee
                2018 Fund                  Exp                                     Exp
                                                              Alternative                   Excess
                                           Ratio                                   Ratio
      RWMFX $ 143,163,728
                                                               DFUSX
     American Funds Washington            0.32%                                    0.08 %    300%
                                                        DFA US Large Company I
             Mutual R5
       MWTRX $ 75,369,911
                                                                BBTBX
  Metropolitan West Total Return Bd       0.67%                                    0.14 %    379%
                                                        Bridge Builder Core Bond
                 M
       RERFX $ 43,441,017                                      VWILX
     American Funds Europacific           0.51%          Vanguard International    0.32 %     59%
            Growth R5                                        Growth Adm

        LMESX $ 39,154,929                                     GESSX
                                          0.57%                                    0.14 %    307%
     ClearBridge Appreciation IS                           GE RSP US Equity

        BPRIX $ 25,292,916                                       DIPSX
  BlackRock Inflation Protected Bond 0.65%               DFA Inflation-Protected   0.11 %    490%
                 Instl                                         Securities I
                                                                FMGGX
         HAGAX $ 17,915,960
                                          1.05%          Franklin Small-Mid Cap    0.50 %    110%
   Carillon Eagle Mid Cap Growth A
                                                               Growth R6
                                                                VFSTX
         PSHYX $ 14,728,467
                                          0.46%           Vanguard Short-Term      0.20 %    130%
     Pioneer Short Term Income Y
                                                          Investment-Grade Inv
        FBNRX $ 10,441,651
                                          0.56%          Invesco World Bond R6     0.29%     123%
      Templeton Global Bond R6
                                                               MUIGX
        PRBLX $ 14,203,453
                                          0.86%         Nationwide Dynamic US      0.50 %     72%
    Parnassus Core Equity Investor
                                                              Growth R6

       123.      Not only are the fees excessive as compared to their similar lower cost alternatives

but the suggested alternative funds outperformed all seven funds significantly. The difference

between the excessive fees paid for these underperforming funds and the suggested alternatives

represent more lost savings each year for plan participants and have been compounded over the




                                                   30
            Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 31 of 38



years. The underperformance of these 9 funds as compared to the suggested alternatives is

represented in the chart below:

                                            Active Lower Cost         Benchmark Relative
     2018 Fund            Benchmark
                                               Alternative            1Y     3Y       5Y
  American Funds
   Washington                                                       9.51%    5.64%    4.29%
                         iShares Russell
    Mutual R5
                        1000 Value ETF
                                              DFA US Large
                                               Company I            20.27%   9.74%    6.61%

 Metropolitan West
 Total Return Bd M     iShares Core U.S.
                                                                    0.96%    0.34%    0.11%
                        Aggregate Bond
                             ETF            Bridge Builder Core
                                                   Bond             0.74%    0.51%    0.56%

  American Funds
   Europacific           iShares MSCI
                                                 Vanguard           1.94%    -1.13%   0.13%
   Growth R5             EAFE Growth
                             ETF           International Growth
                                                   Adm              36.35%   9.31%    9.68%

   ClearBridge
  Appreciation IS        iShares Russell                            -4.00%   -0.04    -0.65%
                           1000 ETF
                                            GE RSP US Equity        5.87%    1.65%    0.71%

     BlackRock
 Inflation Protected   iShares TIPS Bond                            1.43%    0.12%    0%
     Bond Instl               ETF             DFA Inflation-
                                           Protected Securities I   0.72%    0.32%    0.21%

   Carillon Eagle
  Mid Cap Growth        iShares Russell
                                                                    3.47%    0.76%    1.37%
          A            Mid-Cap Growth
                             ETF           Franklin Small-Mid
                                             Cap Growth R6          21.22%   5.03%    1.58%

   Pioneer Short
  Term Income Y         Vanguard Short-                             -4.43%   -1.31%   -0.55%
                        Term Bond ETF      Vanguard Short-Term
                                           Investment-Grade Inv     -0.12%   0.11%    0.50%




                                             31
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 32 of 38



                                                Active Lower Cost          Benchmark Relative
     2018 Fund             Benchmark
                                                   Alternative             1Y     3Y       5Y
 Templeton Global
    Bond R6              AdvisorShares
                                                                        -5.16%     -4.39%     2.43%
                        FolioBeyond Smt
                          Cor Bd ETF           Invesco World Bond
                                                       R6               5.61%      1.43%      0.72%
   Parnassus Core
   Equity Investor        iShares Russell                               0.14%      2.28%      -0.02%
                            1000 ETF           Nationwide Dynamic
                                                 US Growth R6           0.86%      3.63%      1.25%

       124.     Two of the funds in the Plan, discussed above, had some of the worst performance

histories of all their peers. The Templeton Global Bond R6 was worse than 84% of its 320 peers

at the one year mark, 89% worse than 293 of its peers at the 3 year mark and 81% worse than 276

of its peers at the 5 year mark. The Pioneer Short Term Income Y performed worse than 96% of

its 587 peers at the 1 year mark and 83% worse that its 545 peers at the 5 year mark.

       125.     As detailed in the chart above, the comparator funds in the chart easily

outperformed the funds in the Plan at the 1, 3 and 5 year marks. A prudent fiduciary should have

been aware of these better preforming lower cost alternative and switched to them at the beginning

of the Class Period. Failure to do so is a clear indication that the Plan lacked any prudent process

whatsoever for monitoring the cost and performance of the funds in the Plan.

                                FIRST CLAIM FOR RELIEF
                            Breaches of Fiduciary Duty of Prudence
                               (Asserted against the Committee)

       126.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       127.     At all relevant times, the Committee and its members and Southcoast (“Prudence

Defendants”) were fiduciaries of the Plan within the meaning of ERISA § 3(21)(A), 29 U.S.C. §

1002(21)(A), in that they exercised discretionary authority or control over the administration

and/or management of the Plan or disposition of the Plan’s assets.


                                                 32
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 33 of 38



       128.     As fiduciaries of the Plan, these Defendants were subject to the fiduciary duties

imposed by ERISA § 404(a), 29 U.S.C. § 1104(a). These fiduciary duties included managing the

assets of the Plan for the sole and exclusive benefit of Plan participants and beneficiaries, and

acting with the care, skill, diligence, and prudence under the circumstances that a prudent person

acting in a like capacity and familiar with such matters would use in the conduct of an enterprise

of like character and with like aims.

       129.     The Prudence Defendants breached these fiduciary duties in multiple respects as

discussed throughout this Complaint. They did not make decisions regarding the Plan’s investment

lineup based solely on the merits of each investment and what was in the best interest of Plan

participants. Instead, the Prudence Defendants selected and retained investment options in the

Plan despite the high cost of the funds in relation to other comparable investments. The Prudence

Defendants also failed to investigate the availability of lower-cost share classes of certain mutual

funds in the Plan. In addition, the Prudence Defendants failed to timely investigate lower cost and

better performing actively managed funds as alternatives to the actively managed mutual funds in

the plan.

       130.     As a direct and proximate result of the breaches of fiduciary duties alleged herein,

the Plan suffered millions of dollars of losses due to excessive costs and lower net investment

returns. Had Defendants complied with their fiduciary obligations, the Plan would not have

suffered these losses, and Plan participants would have had more money available to them for their

retirement.

       131.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Prudence Defendants are

liable to restore to the Plan all losses caused by their breaches of fiduciary duties, and also must

restore any profits resulting from such breaches. In addition, Plaintiffs are entitled to equitable

relief and other appropriate relief for Defendants’ breaches as set forth in their Prayer for Relief.


                                                 33
              Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 34 of 38



       132.     The Prudence Defendants knowingly participated in each breach of the other

Defendants, knowing that such acts were a breach, enabled the other Defendants to commit

breaches by failing to lawfully discharge such Defendants’ own duties, and knew of the breaches

by the other Defendants and failed to make any reasonable and timely effort under the

circumstances to remedy the breaches. Accordingly, each Defendant is also liable for the breaches

of its co-fiduciaries under 29 U.S.C. § 1105(a).

                              SECOND CLAIM FOR RELIEF
                      Failure to Adequately Monitor Other Fiduciaries
                   (Asserted against Southcoast and the Board Defendants)

       133.     Plaintiffs re-allege and incorporate herein by reference all prior allegations in this

Complaint as if fully set forth herein.

       134.     Southcoast and the Board (the “Monitoring Defendants”) had the authority to

appoint and remove members of the Committee, and the duty to monitor the Committee and were

aware that the Committee Defendants had critical responsibilities as fiduciaries of the Plan.

       135.     In light of this authority, the Monitoring Defendants had a duty to monitor the

Committee Defendants to ensure that the Committee Defendants were adequately performing their

fiduciary obligations, and to take prompt and effective action to protect the Plan in the event that

the Committee Defendants were not fulfilling those duties.

       136.     The Monitoring Defendants also had a duty to ensure that the Committee

Defendants possessed the needed qualifications and experience to carry out their duties; had

adequate financial resources and information; maintained adequate records of the information on

which they based their decisions and analysis with respect to the Plan’s investments; and reported

regularly to the Monitoring Defendants.

       137.     The Monitoring Defendants breached their fiduciary monitoring duties by, among

other things:


                                                   34
               Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 35 of 38



                 (a)    Failing to monitor and evaluate the performance of the Committee

                        Defendants or have a system in place for doing so, standing idly by as the

                        Plan suffered significant losses as a result of the Committee Defendants’

                        imprudent actions and omissions;

                 (b)    failing to monitor the processes by which Plan investments were evaluated,

                        their failure to investigate the availability of lower-cost share classes; and

                 (c)    failing to remove Committee members whose performance was inadequate

                        in that they continued to maintain imprudent, excessively costly, and poorly

                        performing investments within the Plan, all to the detriment of the Plan and

                        Plan participants’ retirement savings.

        138.     As a consequence of the foregoing breaches of the duty to monitor, the Plan

suffered millions of dollars of losses. Had the Monitoring Defendants complied with their

fiduciary obligations, the Plan would not have suffered these losses, and Plan participants would

have had more money available to them for their retirement.

        139.     Pursuant to 29 U.S.C. §§ 1109(a) and 1132(a)(2), the Monitoring Defendants are

liable to restore to the Plan all losses caused by their failure to adequately monitor the Committee

Defendants. In addition, Plaintiffs are entitled to equitable relief and other appropriate relief as set

forth in their Prayer for Relief.

                                      PRAYER FOR RELIEF

        140.     WHEREFORE, Plaintiffs pray that judgment be entered against Defendants on all

claims and requests that the Court awards the following relief:

                 A.     A determination that this action may proceed as a class action under Rule

                        23(b)(1), or in the alternative, Rule 23(b)(2) of the Federal Rules of Civil

                        Procedure;


                                                  35
Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 36 of 38



  B.    Designation of Plaintiffs as Class Representatives and designation of

        Plaintiffs’ counsel as Class Counsel;

  C.    A Declaration that the Defendants, and each of them, have breached their

        fiduciary duties under ERISA;

  D.    An Order compelling the Defendants to make good to the Plan all losses to

        the Plan resulting from Defendants’ breaches of their fiduciary duties,

        including losses to the Plan resulting from imprudent investment of the

        Plan’s assets, and to restore to the Plan all profits the Defendants made

        through use of the Plan’s assets, and to restore to the Plan all profits which

        the participants would have made if the Defendants had fulfilled their

        fiduciary obligations;

  E.    An order requiring the Company Defendants to disgorge all profits received

        from, or in respect of, the Plan, and/or equitable relief pursuant to 29 U.S.C.

        § 1132(a)(3) in the form of an accounting for profits, imposition of a

        constructive trust, or a surcharge against the Company Defendant as

        necessary to effectuate said relief, and to prevent the Company Defendant’s

        unjust enrichment;

  F.    Actual damages in the amount of any losses the Plan suffered, to be

        allocated among the participants’ individual accounts in proportion to the

        accounts’ losses;

  G.    An order enjoining Defendants from any further violations of their ERISA

        fiduciary responsibilities, obligations, and duties;

  H.    Other equitable relief to redress Defendants’ illegal practices and to enforce

        the provisions of ERISA as may be appropriate, including appointment of


                                  36
          Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 37 of 38



                   an independent fiduciary or fiduciaries to run the Plan and removal of Plan

                   fiduciaries deemed to have breached their fiduciary duties;

            I.     An award of pre-judgment interest;

            J.     An award of costs pursuant to 29 U.S.C. § 1132(g);

            K.     An award of attorneys’ fees pursuant to 29 U.S.C. § 1132(g) and the

                   common fund doctrine; and

            L.     Such other and further relief as the Court deems equitable and just.


Dated: December 14, 2020          PLAINTIFFS
                                  CHRISTIAN HARDING, PATRICIA GIRAMMA,
                                  RONALD WELCH and LISA HARBOUR, individually
                                  and on behalf of all others similarly situated,

                                  /s/ Jeffrey Hellman
                                  Jeffrey Hellman
                                  BBO # 549896
                                  Law Offices of Jeffrey Hellman, LLC
                                  195 Church Street, 10th Floor
                                  New Haven, CT 06510
                                  Tel.: 203-691-8762
                                  Fax: (203) 823-4401
                                  jeff@jeffhallmanlaw.com

                                  CAPOZZI ADLER, P.C.

                                  /s/ Donald R. Reavey           .
                                  Donald R. Reavey, Esquire
                                  (Admission Pro Hac Vice to be Requested)
                                  PA Attorney ID #82498
                                  2933 North Front Street
                                  Harrisburg, PA 17110
                                  donr@capozziadler.com
                                  (717) 233-4101
                                  Fax (717) 233-4103

                                  /s/ Mark K. Gyandoh          .
                                  Mark K. Gyandoh, Esquire
                                  (Admission Pro Hac Vice to be Requested)
                                  PA Attorney ID # 88587
                                  CAPOZZI ADLER, P.C.
                                  312 Old Lancaster Road

                                            37
Case 1:20-cv-12216 Document 1 Filed 12/14/20 Page 38 of 38



                    Merion Station, PA 19066
                    markg@capozziadler.com
                    (610) 890-0200
                    Fax (717) 233-4103

                    Counsel for Plaintiffs and the Putative Class




                              38
